In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3635 
UNITED STATES OF AMERICA, 
                                                 Plaintiff‐Appellee, 

                                 v. 

JOHN ALAN LEWIS, 
                                              Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
       No. 1:13‐CR‐00079‐001 — Jane E. Magnus‐Stinson, Judge. 
                     ____________________ 

       ARGUED JUNE 10, 2015 — DECIDED MAY 24, 2016 
                 ____________________ 

   Before MANION, WILLIAMS, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. A jury found appellant John A. 
Lewis guilty of five federal sex offenses. The district court sen‐
tenced Lewis, who is 66 years old and in poor health, to the 
statutory mandatory minimum sentence of 35 years in prison. 
Lewis has appealed, but he does not challenge either his con‐
victions or the prison term. The district judge, while recogniz‐
ing that the chances Lewis will survive his prison sentence are 
2                                                      No. 14‐3635 

low, also included in his sentence a life term of supervised re‐
lease. The only issues before us concern the supervised release 
portion of his sentence. (Lewis also raised a minor forfeiture 
issue, but that has been resolved by agreement; we do not ad‐
dress it.) 
   Lewis raised no objections in the district court to any as‐
pect  of  the  supervised  release  term  and  conditions.  Repre‐
sented by new counsel on appeal, however, Lewis argues that 
the court’s findings and explanations were not sufficient and 
that we must vacate the sentence and remand for resentenc‐
ing, or at least for further consideration of supervised release. 
See generally, e.g., United States v. Kappes, 782 F.3d 828 (7th Cir. 
2015); United States v. Thompson, 777 F.3d 368 (7th Cir. 2015); 
United States v. Siegel, 753 F.3d 705 (7th Cir. 2014). 
    We affirm the judgment of the district court. Sound appli‐
cation  of  principles  of  waiver  and  forfeiture  convinces  us 
there is no need to send this case back to the district court. The 
defense had ample advance notice of the terms of proposed 
release that were contemplated and ultimately imposed. Be‐
fore  sentence  was  actually  imposed,  the  court  expressly  in‐
vited objections and requests for further findings or elabora‐
tion. The defense expressly declined the invitation. That was 
waiver. Even if it were deemed only forfeiture, there was no 
plain error requiring remand. 
I.  The Crimes 
   Because the issues on appeal are narrow, a brief summary 
of Lewis’s crimes will suffice. In 2012 police in Indianapolis 
arrested another man who had first obtained sexually explicit 
photographs of a real girl and then pretended on‐line to be a 
fourteen‐year‐old  prostitute  named  Becky.  “Becky”  had  on‐
No. 14‐3635                                                       3 

line chats with Lewis and sent him the sexually explicit im‐
ages of the real girl. During the chats, Lewis told “Becky” he 
wanted to record a video of her engaging in what federal law 
calls sexually explicit conduct.  
    After police arrested the other man, they took over Becky’s 
identity  and  continued  communicating  with  Lewis.  He  of‐
fered repeatedly to travel to Indiana to meet Becky, telling her 
that he wanted to have sex with her in a hotel and then take 
her to live with him in Ohio. He said he would bring cameras 
with him to take videos and photographs of their sex. 
     In  September  2012,  Lewis  drove  to  Indiana  to  meet 
“Becky.” Police arrested him as he drove past the apartment 
where he believed she lived. A search of his car turned up a 
list of motels in the area, a digital camera, a tripod, and digital 
storage media containing more than 100 sexually explicit im‐
ages  of  “Becky”  and  instructions  for  photographing  sex 
scenes. 
    Lewis was charged with attempted sexual exploitation of 
a minor (18 U.S.C. § 2251(a)); traveling interstate for the pur‐
pose of having sex with a minor (§ 2243(b)); transporting child 
pornography  (§ 2252(a)(1));  possessing  child  pornography 
(§ 2252(a)(4)(B)); and committing a felony sex offense involv‐
ing a minor while a registered sex offender (§ 2260A). He had 
prior  state  court  convictions  for  attempted  sexual  conduct 
with a minor and possession of child pornography. He was a 
registered sex offender. At the time of his arrest, he was also 
on probation for having failed to update his sex‐offender reg‐
istration. A jury convicted Lewis on all charges. 
    
    
4                                                       No. 14‐3635 

II.  The Sentencing 
   Lewis faced a mandatory statutory minimum sentence of 
35 years in prison, and that was his sentence. The judge rec‐
ognized this was likely a de facto life sentence. Even with the 
maximum available good‐time credit, Lewis will be 94 years 
old when he first becomes eligible for release, well beyond the 
average life expectancy for men his age. Lewis himself is al‐
ready in poor health. He is quite obese, has been diagnosed 
with  a  number  of  coronary  diseases  including  congestive 
heart  failure,  and  had  triple‐bypass  heart  surgery  several 
years ago. 
    Lewis also faced a statutory minimum term of five years 
supervised release. 18 U.S.C. § 3583(k). The judge sentenced 
Lewis to a life term of supervised release. The judge imposed 
the thirteen standard conditions of supervised release spelled 
out in the presentence report, plus nine conditions the proba‐
tion officer had also recommended in the presentence report. 
   Lewis  raised  no  objections  to  the  sentence  in  the  district 
court, but on appeal, he argues that the judge did not explain 
why she thought a life term of supervised release was appro‐
priate,  that  she  failed  to  explain  her  reasons  for  imposing 
many conditions of supervised release, and that several of the 
conditions have various substantive flaws. 
III. Recent Case Law on Supervised Release 
    Before  2014,  our  court  applied  standards  of  waiver  and 
forfeiture  to  issues  concerning  supervised  release.  See,  e.g., 
United States v. Silvious, 512 F.3d 364, 371 (7th Cir. 2008) (over‐
broad conditions of supervised release were not plain errors 
requiring correction despite lack of objection); United States v. 
No. 14‐3635                                                           5 

McKissic, 428 F.3d 719, 726 (7th Cir. 2005) (finding no plain er‐
ror where supervised release condition was imposed without 
sufficient notice); United States v. Tejada, 476 F.3d 471, 475–76 
(7th  Cir.  2007)  (finding  no  plain  error  in  supervised  release 
condition for drug testing). 
    In  a  series  of  opinions  beginning  in  2014,  our  court  has 
taken  supervised  release  out  of  the  shadows  and  focused 
spotlights upon its substance and procedures. See Kappes, 782 
F.3d  at  835  n.1  (collecting  cases);  Thompson,  777  F.3d  368; 
Siegel,  753  F.3d  705.  In  that  line  of  cases,  we  have  required 
more  from  district  judges  by  way  of  explanations  of  super‐
vised release terms and conditions than had been customary. 
We have also offered district judges a great deal of advice in 
the form of suggested best practices. In that same line of cases, 
we have not always followed our earlier precedents regarding 
waiver and plain error. Before addressing Lewis’s claims on 
appeal  and  the  waiver  and  forfeiture  issues,  we  lay  out  the 
relevant landscape as shaped by our recent cases. 
    First, supervised release is an important part of a federal 
criminal  sentence.  It  is  mandated  in  many  sentences  and  is 
imposed in the vast majority of sentences for more than one 
year in prison. Kappes, 782 F.3d at 837 (supervised release im‐
posed in 99% of cases where it is not mandatory but prison 
sentence exceeds one year). When it is managed well, super‐
vised release can serve the complementary goals of protecting 
the public and rehabilitating an offender who is returning to 
free society. Supervised release should not be an afterthought; 
it deserves careful and thoughtful attention from the sentenc‐
ing judge. Thompson, 777 F.3d at 373–75. 
   Second, supervised release needs to be a flexible tool, and 
the governing statute treats it that way. The statute provides 
6                                                        No. 14‐3635 

for a few mandatory conditions of supervised release, and it 
authorizes courts to impose additional standard and special 
conditions tailored to a particular case. 18 U.S.C. § 3583(d). 
   Conditions of supervised release announced at the begin‐
ning of a prison sentence will not take effect until the end of 
the prison sentence, often many years later. In addition, a de‐
fendant’s supervised release may take place in a district other 
than the sentencing court. Unlike other sentence terms, there‐
fore, the duration and conditions of supervised release may 
be modified by a court “at any time prior to the expiration or 
termination of the term.” § 3583(e). 
    This  special  flexibility  is  a  key  feature  of  supervised  re‐
lease that shapes our approach to challenges to conditions of 
supervised  release.  For  example,  we  held  in  United  States  v. 
Neal, 810 F.3d 512, 514 (7th Cir. 2016), that a defendant could 
challenge  conditions  of  release  on  substantive  (not  proce‐
dural)  grounds  during  the  term  of  supervised  release  itself. 
At the same time, we also declined to take up, for the first time 
on appeal, challenges to conditions of supervised release that 
the defendant had chosen not to challenge in the district court. 
Id. at 521. Those were matters that needed to be raised in the 
district court in the first instance. 
    Next, as with any terms of a sentence, the sentencing judge 
must be able to explain the legal basis for a condition and how 
it  will  serve  the  statutory  purposes  of  supervised  release. 
Kappes,  782  F.3d  at  837;  Thompson,  777  F.3d  at  373.  The  re‐
quired extent of those findings and explanations can be a sub‐
ject of endless debate, however. That problem is at the core of 
Lewis’s arguments on the merits in this appeal. 
No. 14‐3635                                                           7 

    In considering this and other supervised release appeals, 
we remember that our criminal justice system is based on ad‐
versarial principles. The people who work in it—judges, de‐
fense  lawyers,  prosecutors,  probation  officers,  and  others—
are busy. They do not need to waste time treating matters that 
are not disputed as if they were. To be sure, judges have duties 
to  oversee  even  matters  where  the  adversaries  agree,  see 
Thompson, 777 F.3d at 374, but we shape our appellate deci‐
sions to avoid forcing busy actors to waste their time on mat‐
ters that are not disputed, and not disputed for good reasons. 
    We  also  keep  in  mind  the  respective  roles  of  the  district 
courts and the court of appeals with regard to sentencing in 
general and supervised release in particular. Sentencing hap‐
pens  in  the  district  courts,  and  conditions  of  supervised  re‐
lease require the exercise of the district court’s judgment and 
discretion.  The  appellate  court’s  role  is  to  review  parties’ 
claims that district courts have made legal or factual errors, 
and to provide a remedy where such errors have harmed the 
interests of a party. Appellate review is ordinarily limited to 
matters  raised  in  the  district  court.  There  are  exceptions,  of 
course, such as matters involving subject matter jurisdiction, 
or  “plain  errors,”  which  are  limited  to  those  that  are  plain, 
were  not  intentionally  waived,  affect  substantial  rights,  and 
seriously affect the fairness, integrity, or public reputation of 
judicial proceedings. Molina‐Martinez v. United States, 578 U.S. 
—, 136 S. Ct. 1338, 1343 (2016); United States v. Olano, 507 U.S. 
725, 732 (1993). But that is a high standard, and as we pointed 
out in Silvious and Neal, a district court can fix a problem with 
supervised release conditions at any time, which should make 
it harder to show plain error in such conditions that must be 
corrected  immediately,  despite  the  absence  of  objection.  See 
8                                                         No. 14‐3635 

Silvious, 512 F.3d at 371, and Neal, 810 F.3d at 514, both citing 
18 U.S.C. § 3583(e)(2). 
    We also keep in mind the costs of remands for resentenc‐
ing, especially the human costs imposed on victims. In cases 
like this, where children have been victims of terrible abuse 
and where even one sentencing hearing can be traumatic, that 
concern is important. Where a significant and prejudicial er‐
ror requires remand and resentencing, the trauma and other 
costs of resentencing may be necessary. But we should keep 
those  costs  in  mind  in  any  quest  for  better  findings  or  im‐
proved procedures, especially where the defense had ample 
opportunity  to  address  the  issues  at  the  time  of  sentencing 
and raised no objection. 
     The foundation for these limits on appellate review is that 
a  district  judge  needs  to  ensure  that  parties  have  a  fair  and 
genuine opportunity to raise objections in the district court. 
In  the  context  of  supervised  release,  that  means  giving  the 
parties advance  notice of contemplated terms of supervised 
release or a fair opportunity to respond to unexpected devel‐
opments. E.g., Kappes, 782 F.3d at 842–43. In addition, it is im‐
portant for the district court to ensure that a sentence is not 
finally imposed until the parties have been fully heard. Fed‐
eral Rule of Criminal Procedure 51(a) makes clear there is no 
need for a party to state an “exception” to a court ruling that 
has already been made. See, e.g., United States v. Shannon, 743 
F.3d  496,  499–500  (7th  Cir.  2014)  (no  waiver  or  forfeiture 
where defendant failed to object to condition first raised by 
district judge at hearing). 
   An  essential  consideration  in  virtually  any  appeal  is 
whether  the  alleged  error  by  the  district  court  caused  some 
sort of harm or prejudice to the appellant. See Fed. R. Crim. P. 
No. 14‐3635                                                             9 

52.  Appellate  judges  are  in  the  business  of  second‐guessing 
district judges, and with careful scrutiny of most district court 
records,  we  are  capable  of  finding  room  for  improvement. 
Our central job, however, is to respond to the parties’ claims 
of harmful error, not to go looking for errors or to invite par‐
ties  to  raise  for  the  first  time  alleged  errors  that  could  have 
been presented to the district court and corrected there. If we 
forget our role, we will invite numerous avoidable and often 
pointless appeals and remands by trying to fix what is not ac‐
tually broken. There are signs that our recent decisions on su‐
pervised release have invited just such appeals. 
   Conditions of supervised release, especially written years 
earlier,  will  inevitably  have  some  degree  of  ambiguity  and 
room for interpretation. Consider, for example, the difficulty 
a district judge would have had in 1990 crafting appropriate 
terms for restrictions on an offender’s use of a computer, to 
take effect in the world of 2015 with mobile devices and much 
more widespread use of the internet in a wide array of jobs. 
Now consider the challenge a district judge faces today craft‐
ing such a condition likely to take effect in 2040. If we try to 
remove all ambiguity on the front end of the process, we set 
ourselves and our colleagues in the district courts an endless 
task. 
IV. The Waiver and Forfeiture Here 
    With these considerations in mind, we turn to the issues 
raised by Lewis in this appeal. He contends first that the court 
simply failed to make findings justifying the lifetime term of 
supervised release and showing appropriate consideration of 
the factors set forth in 18 U.S.C. § 3583(d) and § 3553(a). He 
also objects that some of the standard and special conditions 
of supervised release are too vague or otherwise burdensome 
10                                                     No. 14‐3635 

and that the district court did not sufficiently explain its rea‐
sons for imposing them. For example, he objects to terms re‐
quiring  disclosure  of  financial  information,  submitting  to 
searches, restricting use of computer devices, complying with 
terms of sex offender treatment programs, submitting to poly‐
graphs, banning possession  of adult pornography  and  erot‐
ica, prohibiting unsupervised contract with children without 
advance approval, and requiring employment and support of 
dependents. 
     There were no surprises in the sentencing hearing related 
to  supervised  release. That  fact  distinguishes  this  case  from 
cases in which we have declined to find waiver of objections 
to  unexpected  conditions  of  supervised  release.  See,  e.g., 
United States v. Hinds, 770 F.3d 658, 665 (7th Cir. 2014); United 
States v. Farmer, 755 F.3d 849, 853 (7th Cir. 2014). In this case, 
the  presentence  report  was  provided  to  Mr.  Lewis  and  his 
counsel weeks before sentencing. It included all the terms of 
supervised  release  that  were  actually  imposed.  At  the  sen‐
tencing hearing, the court gave both sides ample opportunity 
to  be  heard  on  all  aspects  of  the  decision.  The  defendant’s 
principal concern was whether the prison term of the sentence 
would  be  greater  than  the  statutory  mandatory  minimum. 
(On that issue, he succeeded.) 
    The district court did not say much about its reasons for 
ordering a life term of supervised release as opposed to the 
mandatory minimum five years or some other term of years. 
It  was  clear  from  the  entirety  of  the  sentencing  hearing, 
though, that Mr. Lewis is a repeat offender who has been very 
resistant to court supervision in the past. The court provided 
some explanation for the terms of supervised release that are 
challenged on appeal, all driven quite obviously by the nature 
No. 14‐3635                                                     11 

of the defendant’s crimes and the desire to protect the public 
from further offenses. 
    After  providing  those  explanations,  the  court  asked: 
“Counsel, do  you have any  legal  objection to  the  sentence I 
have proposed or request any further elaboration of my rea‐
sons  under Section 3553(a) both as to the term of imprison‐
ment or the conditions of supervised release?” Both the pros‐
ecutor and the defense lawyer said “no.” The court then said 
it would order sentence imposed as stated. App. 25. 
    We assume for purposes of this appeal that if the defend‐
ant had objected to some or all of these conditions or to the 
adequacy  of  the  court’s  findings,  the  district  court  should 
have modified the conditions or at least provided further ex‐
planations. But our focus here is on the issues of waiver and 
forfeiture. 
    The sentencing in the district court is the main event. The 
parties prepare and identify the issues they wish to address. 
As we were told at oral argument, if the defense had raised 
objections to the proposed terms of supervised release or to 
the adequacy of the court’s findings, the government was pre‐
pared to offer substantial evidence justifying those proposed 
terms and arguments to explain why they were appropriate. 
When the defense did not raise those objections, the govern‐
ment saw no need to waste everyone’s time by offering evi‐
dence and arguments on matters that were not in dispute. If 
we were to remand to fill in those gaps two years after the fact, 
the lawyers, government agents, and other witnesses would 
need to be reassembled and their memories refreshed. None 
of that is necessary or even appropriate in light of the waiver 
at the time of the original sentencing. 
12                                                       No. 14‐3635 

    The judge’s inquiry here was not a vague “anything else?” 
Cf. United States v. Speed, 811 F.3d 854, 857–58 (7th Cir. 2016) 
(finding  no  waiver  where  judge  asked  defendants  whether 
there was “anything unclear or confusing” and they said no). 
The judge asked specifically about the extent of her explana‐
tions of the sentence in general and supervised release in par‐
ticular. Counsel raised no objections. We find that was suffi‐
cient to establish a waiver of the objections being raised for 
the first time in this appeal. 
    The  district  court  followed  here  a  procedure  that  tracks 
one  we  recommended  to  ensure  that  district  courts  address 
sufficiently a defendant’s principal arguments in mitigation. 
After seeing many appeals arguing that district judges did not 
address  mitigation  arguments  sufficiently,  we  encouraged 
district judges to ask defense counsel at sentencing whether 
they were satisfied that the court had addressed their argu‐
ments sufficiently. United States v. Garcia‐Segura, 717 F.3d 566, 
569 (7th Cir. 2013). When a district judge asks that question 
and is told that the defense is satisfied, the defense has waived 
a later appellate argument that the court failed to address the 
mitigation arguments sufficiently. E.g., United States v. Donelli, 
747 F.3d 936, 941 (7th Cir. 2014). The same logic applies here. 
    Further,  even  if  the  judge’s  question  and  lawyers’  re‐
sponses  were  not  enough  to  establish  an  intentional  relin‐
quishment of a known right needed for true waiver, the fail‐
ure to object in response to the invitation would still amount 
to forfeiture of the arguments Lewis makes on appeal. Where 
the  issue  is  the  sufficiency  of  an  explanation  or  findings,  a 
meager explanation of an otherwise permissible decision does 
not call into question the fairness, integrity, or public reputa‐
No. 14‐3635                                                           13 

tion of the proceeding. Where the issue is the substantive con‐
tent or clarity or ambiguity of a supervised release term that 
will not take effect for many years and that can be revised at 
any  time,  we  also  see  no  threat  to  the  fairness,  integrity,  or 
public  reputation  of  the  proceedings.  See  18  U.S.C. 
§ 3583(e)(2); United States v. Neal, 810 F.3d at 514. 
    Finally, Lewis argues that there was no waiver because the 
court had already made its decision, so that under Rule 51(a) 
no  “exception”  was  necessary.  We  disagree.  The  court  set 
forth the sentence it planned to impose and its reasons for do‐
ing so. The court then asked counsel whether they had objec‐
tions  “to  the  sentence  I  have  proposed”  or  whether  they 
sought  further  explanations.  Only  after  both  lawyers  said 
“no” did the court say it would order the sentence imposed 
as stated. The defense had a fair opportunity to raise in the 
district court all of the issues that have been raised on appeal, 
and chose not to do so. 
    The judgment of the district court is AFFIRMED.